DETAILED ACTION
This office action is in response to applicant’s communication dated 7/11/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3-10 and 12-19 are pending and are currently being examined.
Claims 1, 10 and 19 are independent.
Claims 2, 11 and 20 are cancelled.

Statement(s) Regarding Interview and Authorized Examiner’s Amendment
The examiner conducted an interview on 7/19/2022, wherein examiner’s amendments were proposed (see attached Interview Summary). The proposed examiner’s amendments were authorized by the applicant on 7/22/2022 (see attached examiner’s amendment and authorization). 
The examiner thanks the applicant’s representative, James Pohlman, and the applicant for the interview and authorization. However, as the examiner explained in a voice message left for James Pohlman on 7/27/2022, based on new findings, an allowance is not currently possible. See explanation below.
On 7/26/2022, the examiner, upon conducting new search, found a new prior art reference that is too similar to the instant invention, even as drafted in the proposed/accepted examiner’s amendments. See prior art rejection section(s) below.
Furthermore, the examiner also noticed, after examiner’s proposed amendment, that the examiner’s amendment would have either way been erroneous/inappropriate at least based upon the Instant Specification ¶ 83, as filed. This paragraph states that “the auxiliary navigation layer skips the blank area and elements of non-interest on the path, and directly sets the cursor to the next element of interest in the navigation direction. Afterwards, the user may determine to use or not use the arrow keys of the remote control for fine adjustment according to his needs. Since the arrow keys are not affected by the auxiliary navigation layer, the user can also move the cursor back to the blank area”. Here, according to the instant disclosure, it appears that the directional input, such as received by operation of “arrow keys”, is not part of the auxiliary navigation layer that “skips…elements of non-interest”, and is instead used for “fine adjustment according to…needs”.
As such, the portion(s) of the proposed/accepted examiner’s amendment that included a skipping feature based upon a “second user input” (that is, based upon a “directional” input) seem(s) inappropriate. 
For similar reason(s), as explained in the Specification objection section below,  Paragraph 102 of the Specification, as filed, seems to have a typographical error that should be corrected to: ‘In this way, when the focus starts at the letter "D," "DOG" may be inputted by pressing the enter key 3 times, the arrow keys 3 times, and the candidate focus switching operation 2 times’. 
Due to the examiner’s proposed/approved amendment being found inappropriate to overcome the newly found prior art and also being, at least in part, contrary to the instant disclosure, the examiner does not herein provide a Notice of Allowance based upon the abovementioned authorized examiner’s amendment, but instead examines the claims as presented on 7/11/2022. 

Claim Objections
Claim 9 is objected to because of the following informalities:
Claims 1, 10 and 19 recite “switching the first active focuses to a second candidate focuses”, wherein it seems the applicant intended “switching the first active focus to at least one [[a]] second candidate focuses”
Claim 9 recites “based on of the first candidate focuses”, wherein it seems the applicant intended “based on one of the first candidate focuses”.
Claim 14 recites “according to a number of candidate focus”, wherein it seems that applicant intended “according to a number of candidate  focuses”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharan; Santosh et al. (hereinafter Sharan – US 20100171700 A1).

Independent Claim 1:
Sharan teaches A page navigation method, comprising:
displaying a first active focus and at least one first candidate focuses on a screen; (the display of a selected jumper key 120a in zone 110a [first active focus] and other unselected jumper keys 120 [at least one first candidate focuses], ¶¶ 15 and 30 and figs. 1 and 4. The display is on a screen, ¶ 40 and figs. 1, 4, 5A, 5B, and 6-8. The active focus [selected key/zone] is highlighted, ¶ 39)
based on a first user input being received through a first information source, (based on input received on a numeric keypad, e.g., of a remote control, of which, number keys are mapped to the jumper keys, ¶¶ 7, 18, 27, 46-47 and figs. 1 and 4) 
switching one of the at least one first candidate focuses to a second active focus (moving from one zone represented by a jumper key and surrounding keys to another jumper key [a second active focus] and other surrounding keys, ¶¶ 10, 27-28 and 34 and figs. 1, 4, 5A, 5B, and 6-8)
and switching the first active focus to at least one [[a]] second candidate focuses according to the first user input; (selected jumper key [first active focus], is unselected but is jumper key operable to be selected again [at least one second candidate focuses], e.g., based on numeric input, ¶¶ 10, 27-28 and 34 and figs. 1, 4, 5A, 5B, and 6-8)
and based on a second user input being received through a second information source, (a different jumper key may be selected, e.g., by selecting a different number key assigned to that key/zone [second user input being received through a second information source], ¶¶ 10, 27-28 and 34 and figs. 1, 4, 5A, 5B, and 6-8)
moving the second active focus according to the second user input, (a cursor is moved to a different selected jump point, i.e., jumper key, ¶ 8 and ¶ 33 and fig. 5B:530, based on selection of the different key, as mentioned above)
wherein the moving the second active focus comprises maintaining the second candidate focuses. (when the jumper keys are selected/changed, the other jumper keys remain highlighted, ¶ 45 and figs. 1 and 5A-5B)

Claim 5:
	The rejection of claim 4 is incorporated. Sharan further teaches
wherein the at least one first candidate focus is discretely placed on a plurality of areas of the screen according to a number of candidate focuses. (the highlighted jumper keys are discretely placed on plurality of different areas on the on-screen keyboard, ¶ 45 and figs. 5A-5B)

Claim 6:
	The rejection of claim 1 is incorporated. Sharan further teaches
wherein the screen includes a keyboard user interface (UI) including UI elements corresponding to a plurality of characters. (the highlighted jumper keys are discretely placed on plurality of different areas on the on-screen QWERTY keyboard, ¶¶ 7 and 45 and figs. 5A-5B)

Claim 7:
	The rejection of claim 6 is incorporated. Sharan further teaches 
wherein the at least one first candidate focus is displayed on elements corresponding to two or more characters from among the plurality of characters. (the highlighted jumper keys correspond to two or more characters of the on-screen QWERTY keyboard, ¶¶ 7 and 45 and figs. 5A-5B)

Claim 8:
	The rejection of claim 1 is incorporated. Sharan further teaches 
wherein the focus is one of a cursor or a focus box. (a cursor is moved to a selected jump point, ¶ 8) 

Claim 9:
	The rejection of claim 1 is incorporated. Sharan further teaches
wherein the switching comprises, based on one of the first candidate focuses being switched to the second active focus, displaying the switched second active focus distinctively from the second candidate focuses. (a cursor is moved to [displayed on], displaying…distinctively from the second candidate focuses, a different selected jump point, i.e., jumper key, ¶ 8 and ¶ 33 and fig. 5B:530, based on selection of the different key, as mentioned above)

Independent Claim(s) 10 and 19:
Independent Claim(s) 10 and 19 are directed to an electronic device and computer-readable recording medium for accomplishing the steps of the method in claim 1, and are rejected using similar rationale(s).

Claim(s) 15-18:
The rejection of claim(s) 10 is incorporated. Claim(s) 15-18 are directed to an electronic device for accomplishing the steps of the method in claims 6-9, respectively, and are rejected using similar rationale(s).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharan (US 20100171700 A1), as applied to claims 1 and 10 above, and further in view of Spierer; Mitchell D. (hereinafter Spierer –US 20110307804 A1).

Claim 3:
	The rejection of claim 1 is incorporated. Sharan further teaches that an information source comprises a remote control, ¶ 8. 
Sharan does not appear to expressly teach 
wherein the first information source comprises at least one of a voice microphone, a two-dimensional camera, a three-dimensional camera, an infrared camera, a motion sensor, a posture sensor, a wearable device, a shared sensor information source on a remote mobile device, an analog data generator, or an analog remote control, and wherein the second information source comprises at least one of a mouse, a keyboard, or a remote control. 
However, Spierer teaches/suggests the concept(s) of a system that receives input from a combination of input devices, including a microphone and television remote control unit, ¶ 24. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sharan to include the concept(s) of a system that receives input from a combination of input devices, including a microphone and television remote control unit, as taught/suggested by Spierer.
One would have been motivated to make such a combination in order to improve the flexibility/efficiency method by allowing input from multiple input devices, ¶¶ 8 and 24.
In combination, Sharan, as modified, teaches/suggests 
wherein the first information source comprises at least one of a voice microphone, a two-dimensional camera, a three-dimensional camera, an infrared camera, a motion sensor, a posture sensor, a wearable device, a shared sensor information source on a remote mobile device, an analog data generator, or an analog remote control, and wherein the second information source comprises at least one of a mouse, a keyboard, or a remote control (Sharan further teaches that an information source comprises a remote control, ¶ 8. Spierer teaches/suggests the concept(s) of a system that receives input from a combination of input devices, including a microphone and television remote control unit, ¶ 24)

Claim 12:
The rejection of claim 10 is incorporated. Claim(s) 12 is directed to an electronic device for accomplishing the steps of the method in claim 3, and is rejected using similar rationale(s).

	Claim(s) 4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharan (US 20100171700 A1), as applied to claims 1 and 10 above, and further in view of Gallo; Robert et al. (hereinafter Gallo – US 20100262908 A1).

Claim 4:
	The rejection of claim 1 is incorporated. Sharan does not appear to expressly teach 
further comprising: setting an initial position of the at least one first candidate focus as a position that a user recently clicked on the screen, according to a user's click history on the screen.
However, Gallo discloses the concept(s) of setting the focus to the appropriate area and placing the cursor in the edit field where it is most likely the user will want to type or it moving the mouse pointer over a link that the user is most likely to click, based on past behavior, such as user clicks, and recency of such behavior, ¶¶ 9, 30, 37, 39 and 55. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sharan to include the concept(s) of setting the focus to the appropriate area and placing the cursor in the edit field where it is most likely the user will want to type or it moving the mouse pointer over a link that the user is most likely to click, based on past behavior, such as user clicks, and recency of such behavior, as taught/suggested by Gallo.
One would have been motivated to make such a combination in because this would result in a more user-centric method that is tailored to each user, Gallo ¶ 55.
In combination, Sharan, as modified, teaches/suggests 
further comprising: setting an initial position of the at least one first candidate focus as a position that a user recently clicked on the screen, according to a user's click history on the screen (Sharan teaches the displaying of candidate and active focuses, as explained above for claim 1. Gallo discloses the concept(s) of setting the focus to the appropriate area and placing the cursor in the edit field where it is most likely the user will want to type or it moving the mouse pointer over a link that the user is most likely to click, based on past behavior, such as user clicks, and recency of such behavior, ¶¶ 9, 30, 37, 39 and 55)

Claim 13:
The rejection of claim 10 is incorporated. Claim(s) 13 is directed to an electronic device for accomplishing the steps of the method in claim 4, and is rejected using similar rationale(s).

Claim 14:
	The rejection of claim 13 is incorporated. Sharan further teaches
wherein the at least one first candidate focus is discretely placed on a plurality of areas of the screen according to a number of candidate  focuses. (the highlighted jumper keys are discretely placed on plurality of different areas on the on-screen keyboard, ¶ 45 and figs. 5A-5B)

Response to Arguments
The applicant’s prior art arguments are considered, but are considered moot in view of new grounds of rejection above. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175